BEEZER, Circuit Judge,
concurring:
I concur in the opinion of the court. I write separately to express deep concerns about the disjoined management of the Klamath River basin anadromous fishery resource. This fishery is managed separately by the Department of Commerce and the Department of the Interior with an apparent lack of any coordination. The primary victims of this mis-management have been the Indians on the Hoopa Valley Indian Reservation, who are being deprived of any commercial access to this valuable resource.
Anadromous fish hatch in freshwater streams and rivers, migrate to the ocean where they mature, and return to the freshwater places of their birth to spawn and die. The preservation of the species depends on an adequate level of escapement, i.e., sufficient numbers of fish avoiding capture and returning up-river from the ocean to spawn. Thus, any effort to conserve this dwindling resource demands coordinated regulation of harvests at every stage of migration.
The Department of the Interior, exercising its general authority over Indian affairs under 25 U.S.C. §§ 2 and 9, has imposed a ban on commercial fishing by Indians on the reservation as a necessary measure to conserve the severely depressed anadromous fishery resource.
The ocean fishery is managed by the Pacific Fishery Management Council (PFMC), established by the Fishery Conservation and Management Act of 1976, 16 U.S.C. § 1852(a)(6), which recommends ocean fishing regulations to the Department of Commerce. See generally Hoh Indian Tribe v. Baldridge, 522 F.Supp. 683, 685 (W.D.Wash.1981).
The Indian defendants in this case quite properly claim that, since the Department of Commerce fails to provide for adequate escapement from the coastal waters, the Indians on the Hoopa Valley Reservation must bear most of the burden of conservation measures. While the Department of the Interior has imposed a moratorium on commercial fishing by Indians, offshore domestic and foreign commercial fisheries continue to harvest the same fish that spawn in the Klamath River basin.
It is apparent that over-harvesting by the ocean fisheries, resulting in too few ana-dromous fish returning to the Klamath River to meet spawning escapement goals, has been the primary cause for depletion of this natural resource.1 The ocean fisheries have not been required to bear their full share of the conservation burden.
In recent years, the Department of Commerce has taken some initial steps in the right direction. However, while there has been some shortening of the commercial fishing season in coastal waters, it appears that shortened seasons result only in more intense fishing during that period. In 1985, the Department closed the coastal waters between Point Delgada, California, and Cape Blanco, Oregon to commercial fishing. It remains to be seen whether this will prove successful. The anadromous fish that spawn in the Klamath River basin range far and wide in the ocean, and it may be that only catch limits will meet conservation goals.
It must be remembered that the trust duty to reservation Indians is owed, not just by the Department of the Interior, but by the entire federal government. Until both the Department of the Interior and the Department of Commerce coordinate fishery management, the Indians will be denied their fair share, or any commercial share for that matter, of the available resource. The right to take fish from the Klamath River was reserved to the Indians when the Hoopa Valley Reservation was created. Cooperation among all agencies *1364of the government is essential to preserve those Indian fishing rights to the greatest extent possible. Any sacrifice necessary to conserve the fishery resource should be fairly shared among all fish harvesters.

. Between 1976 and 1984, 67 percent of the fish taken were harvested by commercial fisheries and only 8 percent by Indian gill net fishers. Bureau of Indian Affairs, Environmental Impact Statement, Indian Fishing Regulations 29 (1985). In 1983, the year for which defendants are charged with selling salmon, 79 percent of the Klamath River anadromous fish taken were harvested by ocean fisheries, and only 13.6 percent by reservation Indians. Certified Record 33, Exhibit B.